Lll-l>~L»-)[\)

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

  

19

n eLc~;m<, u.s. merch count
L-AS,TERN merch 015 c LlFoRNlA
Bv `

DEPUT¥ CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JUSTIN CIOKEWICZ, ) Case No.: 1:18-cv-00932-SAB (PC)
)
Plaintiff, )
) ORDER DISCHARGING WRIT OF HABEAS
V- ) CORPUS AD TESTIFICANDUM AS TO INMATE
HARBOR, et.al_, v § JUSTIN CIOKEWICZ, CDCR #AU-2725
Defendants. §
)

 

 

 

A settlement conference in this matter commenced on March 5, 2019. Inmate Justin
Ciokewicz, CDCR #AU-2725 is no longer needed by the Court as a participant in these proceedings,
and the Writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED.

l;;@ WLr/L

UNITED sTATEs M?GASTVRATE JUDGE

 

